Order unanimously reversed, with costs, and motion granted, without costs. Memorandum: — The order denied a motion by plaintiff to restore ease to Trial Calendar pursuant to rule XII of the Rules of Supreme Court for Erie County made within six months from the date it was marked off the calendar. No affidavits were filed in opposition thereto. Upon this record the motion should have been granted. (Appeal from order of Supreme Court [Erie Calendar Part] denying plaintiff’s application to place the case on the Trial Calendar.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Veeehio, JJ.